                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 7/9/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   20-CR-295 (VEC)
                                                                :
 ENRIQUE ROSADO,                                                :       ORDER
                                                                :
                                              Defendant.        :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 9, 2021, the parties informed the Court that Defendant Enrique

Rosado wishes to plead guilty;

        IT IS HEREBY ORDERED that a change-of-plea hearing is scheduled for July 29, 2021,

at 11:30 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0295#. All of those

accessing the conference are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please
contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.
                                                       _________________________________
                                                            _____________________  _ _______
Date: July 9, 2021                                             VALERIE CAPRONI
                                                                           CAPRON O I
      New York, NY                                           United States District Judge




                                              2 of 3
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
